Citation Nr: 1712611	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  15-40 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for a service-connected abdominal scar under 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  The rating decision effectuated a February 2012 decision by the Board granting entitlement to compensation under 38 U.S.C.A. § 1151 for an abdominal scar the Veteran sustained as a result of the repair of a torn bowel due to complications of a colonoscopy performed at the Atlanta VA Medical Center (VAMC) in June 2001.

In February 2017, the Veteran and his nephew testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for the abdominal scar in June 2010.  Since then, the Veteran has alleged that he has experienced worsening symptoms of his disability.  Namely, the Veteran stated that his abdominal scar causes him pain for which he has been prescribed pain medication.  He further stated that he has had trouble lacing his shoes and that sitting up straight for more than 20 to 30 minutes was "agonizing."  See May 2012 Notice of Disagreement.  The Veteran also testified during his Board hearing that the skin on his scar peels.  There was no suggestion of pain of the abdominal scar, limitation of motion, or any functional limitation due to the scar during the June 2010 VA examination.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the Veteran's abdominal scar disability since the last examination, and the last examination was more than six years ago, a new VA examination should be obtained on remand.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding complaints or treatment related to the abdominal scar since April 2013.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current severity of his abdominal scar resulting from the repair of a torn bowel due to complications of a colonoscopy.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's abdominal scar that resulted from the bowel repair.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.   After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

